DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 01/22/2020, 04/17/2020, 10/29/2020, 12/29/2020, and 03/18/2021 have been considered.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant Art:
	D1: Dai (US 20150160477)
	D2: TSE (US20150109574)
	D3: Haddock (US9411172)

	In regard to claim 1, Dai teaches a spectacle lens, in at least figure 5, comprising: a first refraction area (1) having a first refractive power (paragraph [0032]; we design small defocus or focus for the central view region of the eye, large defocus of convex lens with a degree smaller than the correction degree for the equatorial view 
However Dai fails to expressly disclose wherein each of the second refraction areas is formed into a convex shape that extends from an object side surface of the spectacle lens and has a larger curvature than a curvature of an object side surface of the first refraction area so as to suppress a progress of myopia, and the first refraction area is formed as the area other than the areas formed as the second refraction areas.
In related endeavors, TSE, and Haddock fail to remedy the deficiencies of Dai with respect to wherein each of the second refraction areas is formed into a convex shape that extends from an object side surface of the spectacle lens and has a larger curvature than a curvature of an object side surface of the first refraction area so as to suppress a progress of myopia, and the first refraction area is formed as the area other than the areas formed as the second refraction areas.
Therefore for those reasons stated above, the above subject matter has been found to be in a state of allowance.
Dependent claims 2-13 and 16-19 being that they depend from an allowable base claim are also allowable for the same above reasons.


However Dai fails to expressly disclose wherein the second refraction areas are non-concentrically formed as a plurality of island- shaped areas, the refractive power of the second refraction areas is larger than the first refractive power of the first refraction area by 2.00 D to 5.00 D so as to suppress a progress of myopia, and the first refraction area is formed as the area other than the areas formed as the second refraction areas.
In related endeavors, TSE, and Haddock fail to remedy the deficiencies of Dai with respect to wherein the second refraction areas are non-concentrically formed as a plurality of island- shaped areas, the refractive power of the second refraction areas is larger than the first refractive power of the first refraction area by 2.00 D to 5.00 D so as to suppress a progress of myopia, and the first refraction area is formed as the area other than the areas formed as the second refraction areas.


In regard to claim 15, Dai teaches a spectacle lens, in at least figure 5, comprising: a first refraction area (1) having a first refractive power (paragraph [0032]; we design small defocus or focus for the central view region of the eye, large defocus of convex lens with a degree smaller than the correction degree for the equatorial view region and medium defocus for other peripheral view regions, to create such optical hyperopic defocus.) based on a prescription for correcting myopia; and second refraction (2 or 6) areas having a refractive power different from the first refractive power (paragraph [0032]; we design small defocus or focus for the central view region of the eye, large defocus of convex lens with a degree smaller than the correction degree for the equatorial view region and medium defocus for other peripheral view regions, to create such optical hyperopic defocus.)
However Dai fails to expressly disclose wherein the second refraction areas are non-concentrically formed as a plurality of island- shaped areas, the second refraction areas are arranged to form a hexagon inscribed in a circle having a predetermined radius, and the first refraction area is formed as the area other than the areas formed as the second refraction areas.
In related endeavors, TSE, and Haddock fail to remedy the deficiencies of Dai with respect to wherein the second refraction areas are non-concentrically formed as a plurality of island- shaped areas, the second refraction areas are arranged to form a 
Therefore for those reasons stated above, the above subject matter has been found to be in a state of allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872